Citation Nr: 1725149	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  06-30 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Hodgkin's disease/lymphadenopathy.

2.  Entitlement to service connection for lymphatic filariasis.

3.  Entitlement to service connection for pharyngitis.

4.  Entitlement to service connection for tonsillitis.

5.  Entitlement to service connection for eosinophilia.

6.  Entitlement to service connection for narcolepsy type seizures.

7.  Entitlement to service connection for side cramps with weakness.

8.  Entitlement to service connection for neck stiffness.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In an August 2015 VA Form 9, the Veteran requested a Central Office Board hearing before a Veterans Law Judge.  Thereafter, in March 2017 the Veteran requested that the hearing be canceled.  He has not subsequently indicated his intent to reschedule the hearing.  Thus, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d).

This case has a complex procedural history.  In July 2012, the Board, in part, increased the Veteran's rating for service-connected posttraumatic stress disorder (PTSD) to 70 percent, effective September 27, 2005.  The Veteran appealed that issue to the United States Court of Appeals for Veterans Claims (Court).  The other adverse determinations in the July 2012 decision were not challenged at the Court level.  In A March 2014 memorandum decision, the Court set aside that portion of the Board's July 2012 decision that denied a rating higher than 70 percent for PTSD, and remanded the claim to the Board.  Thereafter, in an August 2014 decision, the Board increased the PTSD rating to 100 percent, which was a full grant of the benefits sought in that appealed issue.

Notably, in July 2012, the Board had also remanded for additional development and consideration a reopened claim of service connection for schizophrenia, a claim of service connection for depression with anxiety, and a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  After implementing the Board's grant of a 100 percent rating for PTSD, the RO further addressed the Veteran's psychiatric condition in a September 2016 rating decision.  At that time, the RO granted service connection for schizophrenia.  The service-connected condition was then characterized as PTSD with schizophrenia.  A 100 percent rating was awarded effective May 19, 2004.  

This action extinguished the appeal of the issues pertaining to schizophrenia and depression with anxiety, which are all contemplated by the Veteran's service-connected psychiatric condition.  Moreover, this action made the TDIU claim moot.  In his February 2006 TDIU application (VA Form 21-8940), the Veteran listed PTSD as the disability causing his unemployability.  There are no individual rating issues on appeal and the only other currently service-connected disability is tinnitus.  The Veteran has not expressly raised the issue of a TDIU in the context of tinnitus and the record does not reasonably raise such a claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Thus, the TDIU claim is moot and, although the issue was listed on the September 2016 supplemental statement of the case (SSOC), the issue is not on appeal to the Board as the maximum benefit has already been granted.  Cf. Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).

In view of this procedural history, the claims remaining on appeal are the eight service connection claims listed on the title page.  In the July 2012 decision, the Board also remanded these claims for additional development.

The decision below addresses the issues other than the two issues of entitlement to service connection for side cramps with weakness and neck stiffness, which are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).
FINDINGS OF FACT

1.  Hodgkin's disease/lymphadenopathy, lymphatic filariasis, pharyngitis, tonsillitis and eosinophilia have not been shown during the pendency of the appeal.

2.  The Veteran's narcolepsy type seizures did not have their onset during, and are not otherwise related to, service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Hodgkin's disease/lymphadenopathy have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for lymphatic filariasis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for pharyngitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for tonsillitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for eosinophilia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  The criteria for service connection for narcolepsy type seizures have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence for each claim required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

II.  Analysis

A.  Hodgkin's disease/Lymphadenopathy, Lymphatic Filariasis and Eosinophilia

The Veteran contends that he has Hodgkin's disease/lymphadenopathy, lymphatic filariasis and eosinophilia which had their onset during, or are otherwise related to service.

The Veteran's service treatment records (STRs) include a January 13, 1969 treatment record which indicated the Veteran had mechanical eosinophilia.  A January 18, 1969 diagnosis of lymphadenopathy was indicated, as well as eosinophilia, probably drug induced.  A January 1969 medical record indicated lymphadenopathy, physiological response to a rabies vaccine with no present evidence of lymphoma.  The Veteran had been bitten by a rat in December 1968 and given seven days of a rabies vaccine.  Thereafter, axillary lymphadenopathy was noted.  Physical examination revealed a few small lymph nodes, axillary, cervical and inguinal.  The Veteran reported pyoderma of the legs plus pruritis of the groin after Penicillin.  A January 21, 1969 STR noted swollen lymph nodes of the groin and neck and recurring lymphadenopathy.  Further, a February 1969 STR indicated swollen lymph nodes under both arms and in the groin area.  It also noted that the Veteran had marked eosinophilia and either malaria or filiaria.  A March 1969 record indicated lymphadenopathy as well.

Post-service records include VA treatment records which indicate lymphadenopathy.  VA treatment records from October 2010 and December 2010 indicated bilateral inguinal lymphadenopathy.  No further description of the condition was given in these records.

The claims were before the Board in July 2012.  The Board determined that new and material evidence had been received to reopen the claim for Hodgkin's disease/lymphadenopathy.  The Board then remanded all three claims, in part, to obtain VA examinations.  Due to the in-service treatment received for these conditions, as well as the post-service evidence, the Board determined VA examinations were required to determine the nature and etiology of the conditions.

Thereafter, an April 2015 VA examination was afforded to the Veteran pursuant to the Board's remand.  The examiner indicated that lymphatic filariasis was not substantiated and lymphadenopathy had resolved.  The examiner reported that there were no signs and symptoms due to a hematologic or lymphatic disorder or to treatment for a hematologic or lymphatic disorder.  Following a review of the record, her conclusion was that the Veteran does not now have nor has he ever had Hodgkin's lymphoma.  She noted a skin examination was not performed as a lipoma, or a benign accumulation of fatty tissue, is not related to Hodgkin's lymphoma.

Additionally, the examiner stated there is no evidence of lymphadenopathy or lymphatic filariasis at this time.  She noted the Veteran is on no medication for lymphatic filariasis and the disease is not on his current problem list.  She went on to state that eosinophilia was more likely than not related to the allergic reaction the Veteran sustained when taking a rabies vaccine during service, due to a rat bite.  The examiner stated eosinophilia was not evident at that time, he is not being treated for it, and the condition is not listed among his problems.

In consideration of this post-remand VA examination, the Board finds no current disabilities are present involving Hodgkin's disease/lymphadenopathy, lymphatic filariasis and eosinophilia.  The Board notes a current disability is always required in order to establish service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With regard to these three claimed disorders, there is not sufficient evidence to show that the Veteran has had any of these conditions during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

While VA treatment records from October 2010 and December 2010 not bilateral inguinal lymphadenopathy, consistent with a history of filariasis, there is no further description of the disorders in the VA treatment records, no description of ongoing treatment and no indication of complaints by the Veteran.  The Board finds the April 2015 VA examiner's opinion to be the most persuasive and probative evidence in determining that the Veteran does not currently have these conditions.  The examiner explained why this is the case and the opinion outweighs the evidence in the treatment records.  Moreover, the finding of the existence of these disabilities is a complex medical question as they are not observable to a lay person.  Thus, the VA examiner's opinion also outweighs the Veteran's lay contention on the matter that he has these conditions.

The Veteran did suffer a rat bite in January 1969 which led to treatment, including a vaccine.  Thereafter, lymphadenopathy, lymphatic filariasis and eosinophilia were noted.  However, the April 2015 VA examiner's opinion persuasively establishes the disorders have resolved.  The in-service problems and conditions are too remote to be considered current disabilities as they preceded the claims by many decades.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  See also McKinney v. McDonald, 28 Vet. App. 15, 33-34 (20160 (while relevant, records showing a diagnosis of a disability 11 years prior to the claim do not, alone, establish the presence of a current disability).

In consideration of this evidence, the Board finds that Hodgkin's disease/lymphadenopathy, lymphatic filariasis and eosinophilia, have not been shown during the appeal period.  As the preponderance of the evidence is against the claims, there is no doubt to be resolved, and service connection is not warranted for these three disabilities.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Pharyngitis and Tonsillitis

The Veteran also contends that he currently has pharyngitis and tonsillitis that had their onset during service, or were otherwise related to service.

Pharyngitis and tonsillitis were both noted during service.  An April 1968 STR reflects that the Veteran received treatment for swollen tonsils.  An undated STR reflects that the Veteran has had pharyngitis since November 1968.  The Veteran's tonsils were noted as three times enlarged.  A December 1968 treatment report reflected complaints of a sore throat and pharyngitis.  Further, a January 1969 treatment report noted that the Veteran developed tonsillitis or pharyngitis.

Post-service records include a November 2001 VA treatment record in which the Veteran received treatment for acute tonsillitis.   Further, an April 2009 VA treatment record noted no tonsillar enlargement.  The claims were before the Board in July 2012 and the Board reopened the tonsillitis claim.  The Board then remanded both claims for VA examinations to determine the nature and etiology of the conditions.

Pursuant to the Board's remand, the Veteran was afforded an April 2015 VA examination in which the examiner diagnosed the Veteran with enlarged tonsils and pharyngitis which was self-limiting and had resolved.  She noted the date of the diagnosis was April 2001.  The Veteran reported that he keeps having trouble with his tonsils "swelling up like an infection."  He noted the last treatment received was in February 2001.  Additionally, the Veteran reported his tonsils keep him from swallowing due to being enlarged and painful and that he also suffers emotional stress as a result.  The examiner reported the Veteran undergoes no current treatment for his tonsils.  During the examination, the Veteran showed symptoms of coughing, sneezing and his voice was "nasal" sounding.  However, the examiner indicated the condition he was suffering from was more likely than not allergic rhinitis.

The examiner indicated the pharyngeal examination was negative, there was no swelling of the tonsils, no crypts noted on the tonsils and mucus membranes were pink and moist.  Additionally, she stated there was no postnasal drip down the posterior throat, and no lymphadenopathy.  The examination revealed findings of scars due to nose, throat, larynx or pharynx conditions.  She further stated there was no evidence of cervical lymphadenopathy.  She indicated the enlarged tonsils and pharyngitis that were noted while on active duty were more likely than not related to an allergic response the Veteran had to the rabies series he was receiving after being bitten by a rat.  She noted the Veteran's conditions were self-limiting and eventually resolved with no further issues.  She indicated his separation physical was silent for any lymphadenopathy, swollen tonsils or pharyngitis.  She stated the tonsils were not presented as an active problem for many years when he was then diagnosed with tonsillitis, and at the time of the April 2015 examination there were no enlarged tonsils or pharyngitis.

In consideration of the April 2015 VA examination and opinion, the Board finds no current pharyngitis and tonsillitis disabilities are present.  The Board notes a current disability is always required in order to establish service connection.  See Brammer, 3 Vet. App. at 225.  With regard to these two disorders, the evidence does not support that the Veteran had either of these diagnosed during the appeal period.  See McClain, 21 Vet. App. at 319.

The Board notes the Veteran sought treatment in service for both the conditions.  Further, he received treatment thereafter in 2001.  An April 2001 record indicated the Veteran had a sore throat and congestion for the past couple days.  It noted erythema and edema of the tonsils and post-pharanx, left somewhat worse than right.  Further, a November 2001 record indicated tonsillitis.  However, there are no further VA treatment or other medical records in support of a current diagnosis of ongoing tonsillitis or pharyngitis.  Therefore, the Board finds the April 2015 VA examiner's opinion to be the most persuasive and probative evidence in determining that the Veteran does not have a current disability of tonsillitis and pharyngitis.  

Similar to the three previously-analyzed claims, the Veteran did suffer the above discussed rat bite in service, which required rabies shots, which then caused a negative reaction to the Veteran.  However, as explained by the VA examiner, the conditions resolved and the VA examiner's opinion supports that there are no current disabilities.  The in-service problems and conditions are too remote to be considered current disabilities as they preceded the claims by many decades.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Moreover, the 2001 diagnosis was explained to be self-limiting and resolved.  This was also prior to the claims and is not sufficient to establish a current disability when considered with the more recent evidence of record.

In consideration of this evidence, the Board finds that tonsillitis and pharyngitis have not been shown during the appeal period.  As the preponderance of the evidence is against the claims, there is no doubt to be resolved, and service connection is not warranted for these three disabilities.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C.  Narcolepsy Type Seizures

The Veteran contends that his current narcolepsy type seizures are related to service.

The STRS reflect that the Veteran sought treatment for "black outs."  A February 1969 STR indicated the Veteran had numerous blackout spells in the past 3-4 days.  A similar episode occurred while the Veteran was standing watch in a tower.  A post-service record from November 2007 indicated the disability needed to be evaluated in the emergency room; however, the Veteran was reluctant to go.

The Board remanded the claim to obtain a VA examination to determine the nature and etiology of the narcolepsy condition.  The examiner was asked to determine if the Veteran's narcolepsy type seizures began during, or were otherwise causally related to, service.

Pursuant to the Board's remand, the Veteran was afforded an April 2015 VA examination in which he reported that he still has blackout spells where his mind goes blank.  He indicated at times, he cannot respond to people and this occurs 2-3 times per day.  The examiner indicated the Veteran has a confirmed diagnosis of narcolepsy.  However, the examiner indicated the VA treatment records are silent for seizure disorders and his seizures are never witnessed.  She noted the Veteran has a history of polysubstance abuse and has also had several traumatic events related to lifestyle choices.  She reported that subsequent neurological examinations of the Veteran have been within normal limits and his EEG's have been within normal limits.  Further, his CT scans have shown no intracranial abnormalities, no infarction, no masses and no hemorrhages.  She concluded there is evidence of traumatic injury to the Veteran's left eye; however, no sequala at the time of the examination.

Thereafter, an addendum opinion was requested from the RO to obtain clarification as to whether the Veteran has narcolepsy or a seizure disorder related to service.  The VA examiner then submitted an August 2015 VA addendum opinion in which she indicated that it is less likely than not that the Veteran's narcolepsy is the result of or caused by service.  She reported that the Veteran is a poor historian and the history he provides is atypical for seizures.  She stated he is not being followed by a neurologist and is not on seizure medication.  Significantly, she noted the Veteran does take Gabapentin; however, he related that he takes the medication for pain control and sleep.  The examiner stated his problem list does not list seizures or narcolepsy and the Veteran has a history of polysubstance abuse.  She reiterated the Veteran's seizures are never witnessed and while he has undergone previous workups, those workups have been negative, including EEG's, CT scans and neurological evaluations found within normal limits.  Additionally, she stated the Veteran did not exhibit or report any seizure activity during the examination.  She concluded on the basis of the available records, along with his physical examination, it is less likely than not that the claimed condition is related to service.  She stated "I cannot clearly state that his narcolepsy was related to his military service without resorting to mere speculation."

Based primarily on the April 2015 VA examination report, along with the August 2015 addendum opinion, the Board finds the Veteran's narcolepsy disorder is not shown to be related to service to at least an equipoise standard.  Unlike the previously-analyzed five claims, the evidence does sufficiently show the existence of a current disability.  Although there is at least a plausible indication that the current disability may be related to service, the nexus element of the claim has not been established.

The Board notes the Veteran reported and sought treatment for blackouts during service.  Further, he has indicated that his blackouts have continued thereafter, including 2-3 times per week.  However, the only competent medical opinions of record addressing this complex medical issue are the April 2015 and August 2015 VA opinions.  The Board accords great probative weight, in particular, to the August 2015 addendum opinion.  The examiner reviewed the relevant evidence in the record, including her initial opinion from April 2015, and provided an adequate rationale that the Veteran's narcolepsy was not related to service.  In forming her opinion, the VA examiner considered the Veteran's lay statements regarding his ongoing narcolepsy or blackout disorder.  Nieves-Rodriguez at 295; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board acknowledges the Veteran's contentions that he continues to suffer ongoing blackouts related to service and appreciates the impairment this causes to his daily life.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion as to the etiology of a narcolepsy or blackout condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The diagnosis of narcolepsy and the etiology of such require medical expertise to determine.  Accordingly, the Veteran's opinions as to the etiology of his current disorder are not competent medical evidence and are therefore, of less probative value than the medical expert opinions of record.  As such, the August 2015 VA opinion is most probative medical opinion of record.  The Board notes, as stated above, there are no contrary opinions.

In phrasing the opinion as one that would require speculation to find a nexus to service, the VA examiner implied that there is some question as to the cause or onset of the disability.  However, a veteran bears the evidentiary burden to establish all material elements of a claim.  See 38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (Fed. Cir. 2009).  Unlike many areas of law, the claimant in the VA benefits system, however, has the burden of persuasion only to an equipoise standard or an "equality of the evidence" standard with the help of VA in developing the claim.  See Skoczen v. Shinseki, 564 F.3d 1319, 1324 (Fed. Cir. 2009) (citing 38 U.S.C.A. § 5107(b)).  Here, the Veteran has not met this burden with respect to the nexus element of the narcolepsy claim even with VA assistance.  To find a nexus would require speculation and service connection may not be granted on speculation.

In light of this evidence, the Board finds that the Veteran's narcolepsy type seizures did not have their onset during, and are not otherwise related to, service.  As the preponderance of the evidence is against the Veteran's claim, there is no doubt to be resolved, and service connection is not warranted for the condition.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for Hodgkin's disease/lymphadenopathy is denied.

Service connection for lymphatic filariasis is denied.

Service connection for eosinophilia is denied.

Service connection for tonsillitis is denied.

Service connection for pharyngitis is denied.

Service connection for narcolepsy type seizures is denied.


REMAND

The Board finds that the remaining claims on appeal, service connection for side cramps with weakness and neck stiffness, should be remanded.

The Board remanded the claims for side cramps with weakness, as well neck stiffness, in July 2012.  The Board, in part, remanded the claims to obtain VA examinations to determine the etiology of the conditions.

There were complaints related to the Veteran's side cramps and neck during service.  A January 1969 STR reflects a complaint of a stiff neck and cramps in his side.  It was thought to be a complication of the rabies vaccine he received due to a rat bite during service.

The Board notes a December 2010 VA treatment record indicated complaints of pain in the left and right sides, as well as complaints of neck pain.  Although the treatment record did not include a diagnosis, the Board determined in July 2012 VA examinations were warranted.  The examiner was directed to determine the etiology of the Veteran's complaints, and specifically, to find out if they are related to the similar complaints that he had during service.

No such examinations have occurred with regard to these two claims as they appear to be distinct from the other claims where VA examinations were conducted.  In order to comply with the Board's July 2012 remand, VA examinations and opinions must be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, these issues REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of his side cramps with weakness and neck stiffness.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner must review the relevant medical evidence in the claims file, to include the STRs and post-service treatment records.  A medical history should be obtained from the Veteran.  Any tests that are deemed necessary must be performed.

The examiner should first determine whether there is a current diagnosis pertaining to the claimed side cramps with weakness and neck stiffness.

Thereafter, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any identified disability had its onset during, or is otherwise related to, service. 

The examiner should include a rationale for any opinion expressed.  The rationale should include a discussion of the STRs that reflect complaints of neck and left and right side pain.

2.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits remain denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


